DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment, filed on 6/11/2021, has been entered and acknowledged by the Examiner.  Claims 1-24 are pending.
Response to Arguments
Applicant's arguments with respect to claims 1-4, 6-7, 9-12, 14-15, 17-20, and 22-23 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6-7, 9-12, 14-15, 17-20, and 22-23 are rejected under 35 U.S.C. 103(a) as Berkowitz et al. (US. Pub. 20120265744, hereinafter “Berkowitz’) in view of Grossman (US Pub. 20130254290), and further in view of Lotfabadi (Rough Set Theory to Improve Content Based Image Retrieval System. Sept. 2016).

Regarding claim 1, Berkowitz discloses a method for recalling news based on artificial intelligence, wherein the method comprises:
building an index repository according to candidate news, the index repository including M search trees, M being a positive integer, each search tree being a complete binary tree including at least two layers, each non-leaf node in each search tree corresponding to a semantic index vector, each piece of candidate news corresponding to a leaf node in each search tree;

when news needs to be recommended to a user, generating the user's semantic index vector according to the user's interest tag; with respect to each search tree, respectively according to semantic index vectors corresponding to non-leaf nodes therein determining a path from a first layer of non-leaf nodes to a leaf node, and regarding candidate news corresponding to the leaf node on the path as a recall result (Berkowitz, p. 6; that the first word in a search is referred to as the ‘root’, as it is the root of the semantic tree).

Berkowitz does not explicitly disclose candidate news, but Grossman discloses a candidate news (Grossman, ¶ [0028]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Grossman into Berkowitz to help a user not miss anything as they quickly and efficiently discover and prioritize news stories/articles. Additionally, it helps people understand the news they are consuming, so they can be empowered to make a difference in the world, however they want to (Grossman, ¶ 
Berkowitz and Grossman do not explicitly disclose a projection result obtained by performing linear projection for the user’s semantic index vector; however, Lotfabadi discloses a projection result obtained by performing linear projection for the user’s semantic index vector (Abstract, pp. 82-83: using a PCA [Principal Component Analysis as linear projection/prediction of result for index vector).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Lotfabadi into Grossman and Berkowitz to effective achieving better results when using different proposed systems for retrieval accuracy (p. 78).

Regarding claim 2, Berkowitz in view of Grossman Lotfabadi disclose the method according to claim 1, wherein the building an index repository according to candidate news comprises: generating a semantic index vector of each piece of candidate news according to a tag of each piece of candidate news; building the index repository according to semantic index vectors of all candidate news (Grossman, [0028]).

Regarding claim 3, Berkowitz in view of Grossman and Lotfabadi disclose the method according to claim 2, wherein the generating a semantic index vector of each piece of candidate news according to a tag of each piece of candidate news comprises: inputting tags of the candidate news into a first semantic index vector generating model obtained by pre-training, to obtain the semantic index vectors of the candidate news; the generating a user's semantic index vector according to the user's interest tag comprises (user navigates down the branches of a tree, the system displays information indicating how specific the search is at the current branch. This 

Regarding claim4, Berkowitz in view of Grossman Lotfabadi disclose the method according to claim 2, wherein the building the index repository according to semantic index vectors of all candidate news comprises: building M search trees, each search tree being a complete binary tree including at least two layers, each non-leaf node in each search tree corresponding to a semantic index vector; performing the following processing with respect to each piece of candidate news (Grossman, J [0028]): with respect to each search tree, respectively according to semantic index vectors corresponding to non-leaf nodes therein and semantic index vectors of the candidate news, determining a path from a first layer of non- leaf nodes to a leaf node, and regarding the candidate news as candidate news corresponding to the leaf node on the path).

Regarding claim6, Berkowitz in view of Grossman Lotfabadi disclose the method according to claim 1, wherein the each non-leaf node in each search tree corresponding to a semantic index vector comprises: each non-leaf node in each search tree corresponds to a randomly-generated semantic index vector (Berkowitz, p. 6; The picture in FIG. 4 shows the initial window from which searches are initiated. Note that the first word in a search is referred to as the ‘root’, as it is the root of the semantic tree. Users are encouraged (but not required) to 

Regarding claim 7, Berkowitz in view of Grossman Lotfabadi disclose the method according to claim 1, wherein the step of, according to semantic index vectors corresponding to non-leaf nodes therein and the user's semantic index vector, determining a path from a first layer of non-leaf nodes to a leaf node, and regarding candidate news corresponding to the leaf node on the path as a recall result comprises: regarding a first layer of non-leaf nodes in the search tree as a start of a path, and regarding the first layer of non-leaf nodes as to-be-processed non-leaf nodes, and performing the following predetermined processing: performing linear projection for the user's semantic index vector and semantic index vectors corresponding to the to-be-processed non-leaf nodes (Lotfabadi, pp. 82-84), selecting a node from next layer of nodes of the to-be-processed non-leaf nodes according to a projection result, and adding the node into the path (Berkowitz, p. 6; The picture in FIG. 4 shows the initial window from which searches are initiated. Note that the first word in a search is referred to as the ‘root’, as it is the root of the semantic tree. Users are encouraged (but not required) to create search paths that go from most general at the root to most specific as they extend out from the root); when the selected node is a non-leaf node, regarding the selected non-leaf node as the to-be-processed non-leaf node, and repeatedly performing the predetermined processing; when the selected node is a leaf node, regarding candidate news (Grossman, ¶ [0028]) corresponding to the leaf node as a recall result.

Regarding claims 9-12, 14-15, 17-20, and 22-23, see discussion of claims 1-4 and 6-7 for .

Claim Objections
Claims 5, 8, 13, 16, 21, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tanaguchi et al. (US Pat. 5,864,650).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUANKHANH D PHAN whose telephone number is (571)270-3047.  The examiner can normally be reached on Mon-Fri, 10:00am-18:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 or 571-272-1000.
/TUANKHANH D PHAN/Examiner, Art Unit 2154